Case 3:18-cv-00936-VLB Document 28 Filed 11/20/18 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
IN RE:
SHERI SPEER,
Debtor

SHERI SPEER, Case No. 3:18-CV-00936-VLB
Appellant,

V.

SEAPORT CAPITAL PARTNERS, LLC, NOVEMBER 19, 2018

Appellee.

RESPONSE IN OPPOSITION TO MOTION FOR ORDER REQUIRING BOND
DURING APPEAL

Appellant, Sheri Speer (“Appellant” or “Ms. Speer”), submits the following in opposition
to the Motion For Order Requiring Bond During Appeal to the Second Circuit Court of Appeals

in the amount of $5,000 (the “Motion”) and says the following:

1. Appellant sets forth that in the ongoing appeal, she has filed a Request For In Forma
Pauperis.

2. The Appellee sets forth in the Procedural Background that the Appellant is involved in
Bankruptcy Court petitions.

3. The ongoing appeal involves this Court’s September 13, 2018 dismissal of the case due

to an alleged failure to file a Designation and Statement.
10.

fH.

Case 3:18-cv-00936-VLB Document 28 Filed 11/20/18 Page 2 of 3

. The lead case on this issue appears to be Doe v. Darien Board of Education, Civil No.

3:1 lev1581 (D. Conn. Nov. 24, 2015) and it is cited in the Motion.

Doe sets froth several factors that are examined in determining if a cost bond will be
imposed pursuant to Fed. R. App. P. 7.

Those factors are as follows: "(1) the appellant's financial ability to post a bond, (2) the
risk that the appellant would not pay appellee's costs if the appeal loses, (3) the merits of
the appeal, and (4) whether the appellant has shown any bad faith or vexatious conduct."
Examining those factors, Appellants sets forth that: 1) The Appellant does not have the
financial ability to post a bond, more less a $5,000 bond, 2) The Appellant is in
Bankruptcy and any amounts that are owed will be part of the Bankruptcy case.
Furthermore, the appeal is not of a judgment, but an attempt to get back into Bankruptcy
Court, 3) The Appeal has merits, as set forth in more detail below and 4) The Appellant
has not shows any bad faith or vexatious conduct.

In the Motion, the Appellees admit that the Appellant has “claimed to be destitute”.

The Appellant, contrary to what has been set forth in the Motion, has set forth details in
Affidavits as to her financial issues.

The appeal has merits, as in the case of In re Lynch, 430 F. 3d 600 (2™ Cir. 2005),
involved a dismissal of a bankruptcy appeal for an alleged failure to file a Designation
and Statement.

In re Lynch sets forth that dismissals such as this are governed by an abuse of discretion

standard and that the issue is whether a party has established excusable neglect.
Case 3:18-cv-00936-VLB Document 28 Filed 11/20/18 Page 3 of 3

12. Appellant sets forth that it was an abuse of discretion for this Court to fail to permit the
Designation and Statement to be filed and that excusable neglect was never properly
considered.

13. The appeal has merits.

Respectfully submitted,

/s/Sheri Speer

151 Talman Street
Norwich, CT 06360
